329 F.2d 892
Richard E. LEIGH, Appellant,v.U. S. DEPARTMENT OF JUSTICE et al., Appellees.
No. 17928.
United States Court of Appeals District of Columbia Circuit.
Submitted January 21, 1964.
Decided February 20, 1964.

Appeal from the United States District Court for the District of Columbia, William B. Jones, District Judge.
Appellant filed a brief, pro se, and his case was treated as submitted thereon.
Mr. Max Frescoln, Asst. U. S. Atty., with whom Messrs. David C. Acheson, U. S. Atty., Frank Q. Nebeker and Gil Zimmerman, Asst. U. S. Attys., were on the brief, submitted on the brief, for appellees.
Before FAHY, WASHINGTON and DANAHER, Circuit Judges.
PER CURIAM.


1
Deeming the case one over which the District Court obtained jurisdiction we think the motion to dismiss for lack of jurisdiction should not have been granted.


2
The order dismissing the action is reversed and the case is remanded to the District Court for disposition by appropriate procedure.


3
Reversed and remanded.